Citation Nr: 0713713	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-08 498	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision, dated December 
17, 2004, which denied an effective date earlier than March 
22, 1994 for an award of service connection for post-
traumatic degenerative disc disease with spondylosis of the 
lumbar spine.



REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel 




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in a December 
2004 Board decision.


FINDINGS OF FACT

1.  In a December 2004 decision, the Board denied the 
veteran's claim for an effective date earlier than March 22, 
1994 for an award of service connection for post-traumatic 
degenerative disc disease with spondylosis of the lumbosacral 
spine.

2.  The Board's December 2004 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's December 2004 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111(West 2002); 38 C.F.R. 
§ 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes the Veterans Claims Assistance Act 
of 2000 (VCAA) and its expanded duties; however, VCAA is not 
applicable to a claim for revision or reversal of a final 
decision on the basis of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Accordingly, the VCAA is not for application in this matter.

The Board denied the veteran's claim for an effective date 
earlier than March 22, 1994 for an award of service 
connection for post-traumatic degenerative disc disease with 
spondylosis of the lumbosacral spine in a December 2004 
decision.  This determination was predicated upon a finding 
that the effective date of the award of service connection 
was the date of receipt of the reopened claim upon which 
benefits were ultimately granted.  In this case, it is not 
entirely clear exactly what the specific error is that the 
veteran is alleging occurred in the December 2004 decision, 
but he appears to believe that the effective date of his 
award of service connection for his lumbosacral spine should 
be from January 1952 when he originally filed a claim for 
service connection for a back disability.

In the December 2004 decision, it was noted that the 
veteran's earlier claims for service connection for a 
lumbosacral spine disability were denied by the RO in 1990 
and by the Board in 1991 and, thus, were final.  It was noted 
that the veteran then filed a claim to reopen his claim of 
entitlement to service connection on March 22, 1994.  It was 
noted that the effective date for an award of compensation 
based upon a reopened claim, as here, was the date of receipt 
of the claim upon which the grant of benefits was based.  In 
this instance, the award of benefits was predicated upon the 
veteran having submitted a reopened claim on March 22, 1994.  
Thus, the effective date of the award for service connection 
for post-traumatic degenerative disc disease with spondylosis 
of the lumbosacral spine was March 22, 1994.

Following the Board's December 2004 decision, the moving 
party submitted a statement which was construed as a request 
for reconsideration based on allegations of clear and 
unmistakable error.  A Board decision is subject to revision 
on the grounds of CUE and must be reversed or revised if 
evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411.  According to the 
regulations, CUE is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310. 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).

The law in effect at the time of the December 2004 Board 
decision provided that, for a reopened claim after final 
adjudication, the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. § 3.400 
(2004).  The implementing regulation provides that, for a 
reopened claim after final adjudication, the effective date 
is the date of receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2004).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified. 38 C.F.R. § 3.155 
(2004).  Further, a reopened claim is defined as "[a]ny 
application for a benefit received after final disallowance 
of an earlier claim . . . ."  38 C.F.R. § 3.160(e) (2004).

The veteran contends that the Board in its December 2004 
decision erred in not assigning an effective date earlier 
than March 22, 1994 for the award of service connection for a 
lumbosacral spine disability.  The veteran appears to argue 
that the award of service connection for a lumbosacral spine 
disability should be the date of his initial claim in January 
1952.

In this case, the Board observes that the moving party has 
not demonstrated that the Board's December 2004 decision 
contains CUE.  As the Board pointed out, the veteran did not 
successfully reopen his claim for service connection for a 
lumbosacral spine disability until receipt of the March 22, 
1994 claim.  

In this case, the correct facts, as set forth in the medical 
records and supplemental evidence assembled in the claims 
folder were before the Board at the time of the December 2004 
decision.  This evidence clearly demonstrates that the Board 
decision in 1991 denied the veteran's earlier claim for 
service connection for a lumbosacral spine disability and was 
final.  To the extent the appellant contends CUE exists 
because a 1952 claim remained pending, such claim was 
adjudicated by the RO in May 1990 and the denial affirmed by 
the Board in 1991.  See Hanson v. Brown, 9 Vet. App. 29, 31-
32 (1996) (once claim is filed it remains open and pending 
until final action is taken or it is withdrawn); 38 C.F.R. § 
3.160(c) (2004) (defining "pending claim" as application 
that "has not been finally adjudicated").

Subsequent to the 1991 Board decision, there is no evidence 
of any correspondence from the veteran to constitute a formal 
or informal claim until the March 22, 1994 claim.  The 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  The December 2004 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining the effective date for an award of 
compensation benefits based upon a reopened claim.  
Accordingly, the Board determines that the denial of an 
effective date prior to March 22, 1994 for the award of 
service connection for post-traumatic degenerative disc 
disease with spondylosis of the lumbosacral spine was a 
reasonable exercise of adjudicatory judgment and did not 
involve clear and unmistakable error.

In sum, the correct facts were before the Board in 2004, and 
the file shows that the Board properly considered the 
evidence and law when making its 2004 decision.  Based on the 
record and law in effect at the time of the December 2004 
Board decision, it cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error in denying the claim for an 
earlier effective date for the award of service connection 
for a lumbosacral spine disability.  Thus, the Board 
concludes that the veteran has not alleged the type of error 
required to establish CUE in the December 2004 Board decision 
which denied an effective date earlier than March 22, 1994 
for the award of service connection for post-traumatic 
degenerative disc disease with spondylosis of the lumbosacral 
spine.




ORDER

The motion for revision of the Board decision dated December 
17, 2004, on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



